 

Exhibit 10.4

 

RESTRICTED STOCK AGREEMENT

 

THIS AGREEMENT, dated             , is made by and between Cherokee Inc., a
Delaware corporation, hereinafter referred to as the “Company,” and
            , an Employee, Consultant or Independent Director of the Company, or
a Subsidiary of the Company, hereinafter referred to as “Restricted
Stockholder.”

 

WHEREAS, the Company has established The 2003 Incentive Award Plan of Cherokee
Inc. (the “Plan”) (the terms of which are hereby incorporated by reference and
made a part of this Agreement);

 

WHEREAS, the Plan provides for the issuance of shares of the Company’s Common
Stock, par value $0.02 per share;

 

WHEREAS, the Committee, appointed to administer the Plan, has determined that it
would be to the advantage and best interest of the Company and its stockholders
to issue the Restricted Stock provided for herein to the Restricted Stockholder
as an inducement to enter into or remain in the service of the Company or its
Subsidiary, and as an incentive for increased efforts during such service, and
has advised the Company thereof and instructed the undersigned officer to issue
said Restricted Stock; and

 

WHEREAS, all capitalized terms used herein without definition shall have the
meanings ascribed to such terms in the Plan.

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, receipt of which is hereby acknowledged,
the parties hereto do hereby agree as follows:

 

ARTICLE I.

 

AWARD OF RESTRICTED STOCK

 

1.1 Award of Restricted Stock. For good and valuable consideration, on the date
hereof the Company hereby issues to the Restricted Stockholder             
shares of Common Stock upon the terms and conditions set forth in this Agreement
(the “Restricted Stock”). The purchase price of the shares of Common Stock to be
purchased by the Restricted Stockholder pursuant to this Agreement shall be
$             per share without commission or other charge.

 

1.2 Consideration to Company. In consideration for the issuance of Restricted
Stock by the Company, the Restricted Stockholder agrees to render faithful and
efficient services to the Company or any Subsidiary, with such duties and
responsibilities as the Company or any Subsidiary shall from time to time
prescribe, for a period of at least one year from the date the Restricted Stock
is issued. Nothing in this Agreement or in the Plan shall confer upon the
Restricted Stockholder any right to continue in the service of the Company or
any Subsidiary, or as a Director of the Company, or shall interfere with or
restrict in any way the rights of the Company or any Subsidiary, which are
hereby expressly reserved, to discharge the Restricted Stockholder at any time
for any reason whatsoever, with or without cause.



--------------------------------------------------------------------------------

 

1.3 Adjustments in Award. The Committee (or the Board, in the case of Restricted
Stock granted to an Independent Director) may make adjustments with respect to
the Restricted Stock in accordance with the provisions of Section 9.3 of the
Plan.

 

ARTICLE II.

 

RESTRICTIONS

 

2.1 Repurchase of Restricted Stock. Immediately upon a Termination of
Employment, Termination of Directorship or Termination of Consultancy (as
applicable) for any reason, the Company shall have the right to repurchase from
the Restricted Stockholder all shares of Restricted Stock then subject to
Restrictions at a cash price per share equal to the price paid by the Restricted
Stockholder for such Restricted Stock; provided, however, that provision may be
made by the Committee (or the Board, in the case of Restricted Stock granted to
Independent Directors) in its sole and absolute discretion that no such right of
repurchase shall exist in the event of a Termination of Employment, Termination
of Directorship or Termination of Consultancy without cause or because of the
Restricted Stockholder’s death, disability or retirement.

 

2.2 Forfeiture of Restricted Stock. If no consideration was paid by the
Restricted Stockholder upon issuance of the Restricted Stock, immediately upon a
Termination of Employment, Termination of Directorship or Termination of
Consultancy, the Restricted Stockholder shall forfeit any and all shares of
Restricted Stock then subject to Restrictions and the Restricted Stockholder’s
rights in any Restricted Stock then subject to Restrictions shall lapse;
provided, however, that provision may be made by the Committee in its sole and
absolute discretion that no such forfeiture shall exist in the event of a
Termination of Employment, Termination of Directorship or Termination of
Consultancy without cause or because of the Restricted Stockholder’s death,
disability or retirement.

 

For purposes of this Agreement, the term “Restrictions” shall mean the exposure
to repurchase set forth in Section 2.1 hereof and to forfeiture set forth in
this Section 2.2 and the restrictions on sale or other transfer set forth in
Sections 2.5 and 2.6.

 

2.3 Legend. Certificates representing shares of Restricted Stock issued pursuant
to this Agreement shall, until all Restrictions lapse and new certificates are
issued pursuant to Section 2.4(b) hereof, bear the following legend:

 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO FORFEITURE,
REACQUISITION AND CERTAIN RESTRICTIONS ON TRANSFERABILITY UNDER THE TERMS OF
THAT CERTAIN RESTRICTED STOCK AGREEMENT BY AND BETWEEN CHEROKEE INC. AND THE
REGISTERED OWNER OF SUCH SECURITIES, AND SUCH SECURITIES MAY NOT BE, DIRECTLY OR
INDIRECTLY, OFFERED, TRANSFERRED, SOLD, ASSIGNED, PLEDGED, HYPOTHECATED OR
OTHERWISE DISPOSED OF UNDER ANY CIRCUMSTANCES, EXCEPT PURSUANT TO THE PROVISIONS
OF SUCH AGREEMENT.”

 

2.4 Lapse of Restrictions.

 

2



--------------------------------------------------------------------------------

 

(a) Subject to Sections 2.1 and 2.2 hereof, the Restrictions shall lapse as
follows: [Insert vesting schedule].

 

(b) Upon the lapse of the Restrictions, the Company shall cause new certificates
to be issued with respect to such shares and delivered to the Restricted
Stockholder or his or her legal representative, free from the legend provided
for in Section 2.3 hereof and any of the other Restrictions. Notwithstanding the
foregoing, no such new certificate shall be delivered to the Restricted
Stockholder or his or her legal representative unless and until the Restricted
Stockholder or his or her legal representative shall have paid to the Company in
cash the full amount of all federal and state withholding or other employment
taxes applicable to the taxable income of the Restricted Stockholder resulting
from the grant of Restricted Stock or the lapse of the Restrictions.

 

2.5 Restricted Stock Not Transferable. Until the Restrictions hereunder lapse or
expire pursuant to this Agreement, neither the Restricted Stock (including any
shares received by holders thereof with respect to shares of Restricted Stock as
a result of stock dividends, stock splits or any other form of recapitalization)
nor any interest or right therein or part thereof shall be sold, pledged,
assigned or transferred in any manner other than by will or the laws of descent
and distribution. Neither the Restricted Stock nor any interest or right therein
or part thereof shall be liable for the debts, contracts, or engagements of the
Restricted Stockholder or his or her successors in interest or shall be subject
to disposition by transfer, alienation, anticipation, pledge, encumbrance,
assignment or any other means whether such disposition be voluntary or
involuntary or by operation of law by judgment, levy, attachment, garnishment or
any other legal or equitable proceedings (including bankruptcy) and any
attempted disposition thereof shall be null and void and of no effect; except to
the extent that such disposition is permitted by the preceding sentence.

 

2.6 Restrictions on New Shares. In the event that the outstanding shares of
Common Stock are changed into or exchanged for a different number or kind of
capital stock or other securities of the Company or of another corporation by
reason of merger, consolidation, recapitalization, reclassification, stock
split, stock dividend or combination of shares, such new or additional or
different shares or securities which are issued upon conversion of or in
exchange or substitution for shares of Restricted Stock which are then subject
to Restrictions shall be considered to be Restricted Stock and shall be subject
to all of the Restrictions, unless the Committee provides for the expiration of
the Restrictions on the shares of Restricted Stock underlying the distribution
of the new or additional or different shares or securities.

 

ARTICLE III.

 

MISCELLANEOUS

 

3.1 Holding Period. Notwithstanding any provision of this Agreement to the
contrary, if the Restricted Stockholder is subject to Section 16 of the Exchange
Act on the date on which the Restricted Stock is granted, the Restricted Stock
may not be sold, assigned or otherwise transferred or exchanged until at least
six months and one day have elapsed from the date on which the Restricted Stock
was granted.

 

3.2 Conditions to Issuance of Stock Certificates. Shares of Restricted Stock may

 

3



--------------------------------------------------------------------------------

be either previously authorized but unissued shares or issued shares which have
then been reacquired by the Company. Such shares shall be fully paid and
nonassessable. The Company shall not be required to issue or deliver any
certificate or certificates for shares of stock pursuant to this Agreement prior
to fulfillment of all of the following conditions:

 

(a) The admission of such shares to listing on all stock exchanges on which such
class of stock is then listed;

 

(b) The completion of any registration or other qualification of such shares
under any state or federal law or under rulings or regulations of the Securities
and Exchange Commission or of any other governmental regulatory body, which the
Committee shall, in its absolute discretion, deem necessary or advisable;

 

(c) The obtaining of any approval or other clearance from any state or federal
governmental agency which the Committee shall, in its absolute discretion,
determine to be necessary or advisable;

 

(d) The lapse of such reasonable period of time as the Committee may from time
to time establish for reasons of administrative convenience; and

 

(e) The receipt by the Company of full payment for such shares, including
payment of any applicable withholding tax.

 

3.3 Escrow.

 

(a) The Restricted Stockholder hereby authorizes and directs the Secretary of
the Company, or such other person designated by the Company, to transfer the
shares of Restricted Stock which are subject to the Restrictions from the
Restricted Stockholder to the Company in the event of repurchase of such shares
by the Company pursuant to Section 2.1 or forfeiture of such shares pursuant to
Section 2.2.

 

(b) To insure the availability for delivery of the Restricted Stock upon
repurchase pursuant to Section 2.1 or forfeiture pursuant to Section 2.2, the
Restricted Stockholder hereby appoints the Secretary, or any other person
designated by the Company as escrow agent, as its attorney-in-fact to sell,
assign and transfer unto the Company, such shares, if any, repurchased or
forfeited pursuant to this Agreement and shall, upon execution of this
Agreement, deliver and deposit with the Secretary of the Company, or such other
person designated by the Company, the share certificates representing the
Restricted Stock, together with the stock assignment duly endorsed in blank,
attached hereto as Exhibit A. The Restricted Stock and stock assignment shall be
held by the Secretary in escrow, pursuant to the Joint Escrow Instructions of
the Company and the Restricted Stockholder attached hereto as Exhibit B, until
all of the Restrictions expire or shall have been removed. As a further
condition to the Company’s obligations under this Agreement, the spouse of the
Restricted Stockholder, if any, shall execute and deliver to the Company the
Consent of Spouse attached hereto as Exhibit C. Upon the lapse of the
Restrictions on the Restricted Stock, the escrow agent shall promptly deliver to
the Restricted Stockholder the certificate or certificates representing such
shares in the escrow agent’s possession belonging to the Restricted Stockholder,
and the escrow agent shall be discharged of all further obligations hereunder;
provided, however,

 

4



--------------------------------------------------------------------------------

that the escrow agent shall nevertheless retain such certificate or certificates
as escrow agent if so required pursuant to other restrictions imposed pursuant
to this Agreement.

 

(c) The Company, or its designee, shall not be liable for any act it may do or
omit to do with respect to holding the Restricted Stock in escrow and while
acting in good faith and in the exercise of its judgment.

 

3.4 Notices. Any notice to be given by the Restricted Stockholder under the
terms of this Agreement shall be addressed to the Secretary of the Company. Any
notice to be given to the Restricted Stockholder shall be addressed to him or
her at the address given beneath his or her signature hereto. By a notice given
pursuant to this Section 3.4, either party may hereafter designate a different
address for notices to be given to him. Any notice which is required to be given
to the Restricted Stockholder shall, if Restricted Stockholder is then deceased,
be given to the Restricted Stockholder’s personal representative if such
representative has previously informed the Company of his or her status and
address by written notice under this Section 3.4. Any notice required or
permitted hereunder shall be given in writing and shall be deemed effectively
given upon personal delivery or upon deposit in the United States mail by
certified mail, with postage and fees prepaid, addressed as set forth above.

 

3.5 Rights as Stockholder. Except as otherwise provided herein, upon the
delivery of Restricted Stock to the escrow holder pursuant to Section 3.3
hereof, the holder of the Restricted Stock shall have all the rights of a
stockholder with respect to the Restricted Stock, including the right to vote
the Restricted Stock and the right to receive all dividends or other
distributions paid or made with respect to the Restricted Stock; provided,
however, that in the discretion of the Committee, any extraordinary
distributions with respect to the Restricted Stock that is subject to the
Restrictions shall also be subject to the Restrictions.

 

3.6 Conformity to Securities Laws. The Restricted Stockholder acknowledges that
the Plan is intended to conform to the extent necessary with all provisions of
the Securities Act and the Exchange Act and any and all regulations and rules
promulgated by the Securities and Exchange Commission thereunder, and state
securities laws and regulations. Notwithstanding anything herein to the
contrary, the Plan shall be administered, and the Restricted Stock is granted,
only in such a manner as to conform to such laws, rules and regulations. To the
extent permitted by applicable law, the Plan and this Agreement shall be deemed
amended to the extent necessary to conform to such laws, rules and regulations.

 

3.7 Tax Withholding. The Company shall be entitled to require payment in cash or
deduction from other compensation payable to the Restricted Stockholder of any
sums required by federal, state or local tax law to be withheld with respect to
the issuance, vesting, exercise or payment of the Restricted Stock. The
Committee may, in its discretion and in satisfaction of the foregoing
requirement, allow such Restricted Stockholder to elect to have the Company
withhold shares of Common Stock otherwise issuable under such Restricted Stock
(or allow the return of shares of Common Stock) having a Fair Market Value equal
to the sums required to be withheld. Notwithstanding any other provision of the
Plan or this Agreement, the number of shares of Common Stock which may be
withheld with respect to the issuance, vesting or payment of the Restricted
Stock (or which may be repurchased from the Restricted Stockholder within six
months

 

5



--------------------------------------------------------------------------------

after such shares of Common Stock were acquired by the Restricted Stockholder
from the Company) in order to satisfy the Restricted Stockholder’s federal and
state income and payroll tax liabilities with respect to the issuance, vesting
or payment of the Restricted Stock shall be limited to the number of shares
which have a Fair Market Value on the date of withholding or repurchase equal to
the aggregate amount of such liabilities based on the minimum statutory
withholding rates for federal and state tax income and payroll tax purposes that
are applicable to such supplemental taxable income.

 

3.8 Governing Law. This Agreement shall be administered, interpreted and
enforced under the internal laws of the State of California without regard to
conflicts of laws thereof.

 

3.9 Stop Transfer Instructions. To ensure compliance with the Restrictions, the
Company may issue appropriate “stop transfer” instructions to its transfer agent
with respect to the Restricted Stock.

 

[SIGNATURE PAGE FOLLOWS]

 

 

6



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
parties hereto.

 

CHEROKEE INC.,

By:

 

 

--------------------------------------------------------------------------------

   

[Name]

   

President and Chief Executive Officer

 

RESTRICTED STOCKHOLDER

--------------------------------------------------------------------------------

Restricted Stockholder

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Address

Restricted Stockholder’s Social Security Number:

 

 

--------------------------------------------------------------------------------